 

Exhibit 10.1

 

GlobalOptions Group, Inc.
415 Madison Avenue, 17th Floor
New York, New York 10017

 

As of July 22, 2013

 

Genesis Opportunity Fund, L.P.
c/o Genesis Capital Advisors LLC
1212 Avenue of the Americas, 19th Floor
New York, New York 10036

 

Genesis Asset Opportunity Fund, L.P.
c/o Genesis Capital Advisors LLC
1212 Avenue of the Americas, 19th Floor
New York, New York 10036

 

Re: Amendment to Registration Rights Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Registration Rights Agreement (the “RRA”),
entered into as of March 27, 2012, by and among GlobalOptions Group, Inc., a
Delaware corporation (the “Company”), Genesis Opportunity Fund, L.P. (“GOF”) and
Genesis Asset Opportunity Fund, L.P. (“GAOF” and together with GOF, the
“Stockholders”). Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the RRA.

 

Notwithstanding anything to the contrary set forth in the RRA, the Company and
the Stockholders hereby agree that upon the Company’s execution of that certain
Agreement and Plan of Merger, of even date herewith, by and among the Company,
GO Merger Sub LLC, Walker Digital, LLC and Walker Digital Holdings, LLC (the
“Merger Agreement”), and for the consideration set forth below, the Stockholders
shall immediately suspend use of any Registration Statement or Prospectus until
a post-effective amendment to such Registration Statement that reflects the
terms of the transactions contemplated by the Merger Agreement (the
“Post-Effective Amendment”) is declared effective by the Commission (the
“Suspension”).

 

In consideration for the Stockholders agreeing to the Suspension:

 



(i)         The Company shall use commercially reasonable efforts to cause the
Post-Effective Amendment to be filed with the Commission within 9 Business Days
following the Closing Date (as defined in the Merger Agreement).  

 

(ii)        The Company shall use commercially reasonable efforts to cause the
Post-Effective Amendment to be declared effective by the Commission within 45
Business Days following the Closing Date (as defined in the Merger Agreement).

 



 

 

 

(iii)        To the extent that the Company grants any Person registration
rights following the date hereof, or amends any Person’s registration rights
existing on or following the date hereof, pursuant to which such Person is
entitled to any liquidated damages in the event the Company either fails to file
a registration statement (or an amendment thereto) or a prospectus by a certain
date and/or cause a registration statement (or an amendment thereto) to be
declared effective by the Commission by a certain date, then, in addition to any
other rights the Stockholders may have under the RRA or under applicable law,
the Company shall amend the terms of the RRA so as to give the Stockholders the
benefit of any such liquidated damages.

 

(iv)        In addition to the rights of the Stockholders set forth in Section
2(a) of the RRA, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering in the Post-Effective Amendment
due to the Company’s efforts to separately register any shares of Common Stock
following the date hereof (the “Other Shares”), the Company shall not exclude
any Registrable Securities from the Post-Effective Amendment unless the Company
has first excluded all Other Shares from their respective registration
statements and the Commission again informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering in the Post-Effective Amendment.

 

In the event that the Closing Date (as defined in the Merger Agreement) fails to
occur on or before September 30, 2013 this Letter Agreement shall become void
and of no further effect and the Company shall not be entitled to prohibit the
usage of any Registration Statement or Prospectus beyond the deadlines set forth
in Section 3(h) of the RRA.

 

Except as modified by the provisions hereof, the RRA will remain in full force
and effect in accordance with its terms.

 

The Company shall reimburse the Stockholders for its reasonable legal expenses
incurred in connection with the preparation and execution of this Letter
Agreement and any and all documents executed in connection therewith.

 

This Letter Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the Stockholders. This
Letter Agreement shall be construed and enforced in accordance with the laws of
the State of New York, without regard to the principles of conflicts of laws.

 

- 2 -

 

 

If this consent accurately reflects the understanding and agreement of the
Company, please sign below and return an executed copy of this consent to the
undersigned.

 

  Very truly yours,       GLOBALOPTIONS GROUP, INC.       By: /s/ Harvey W.
Schiller     Name: Harvey W. Schiller     Title: Chairman and Chief Executive
Officer

 

Acknowledged and Agreed   as of this 22 day of July, 2013       GENESIS
OPPORTUNITY FUND, L.P.       By: Genesis Capital Advisors LLC,   its General
Partner         By: /s/ Ethan Benovitz     Name:   Ethan Benovitz     Title:
Managing Member of GP       GENESIS ASSET OPPORTUNITY FUND, L.P.       By:
Genesis Capital Advisors LLC,   its General Partner         By: /s/ Ethan
Benovitz     Name:   Ethan Benovitz     Title: Managing Member of GP  

 

- 3 -

